Name: Commission Regulation (EEC) No 4002/88 of 21 December 1988 amending Regulation (EEC) No 53/88 laying down certain detailed rules for the application of the Supplementary Trade Mechanism to wine sector products
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  trade policy
 Date Published: nan

 No L 354/36 Official Journal of the European Communities 22. 12. 88 COMMISSION REGULATION (EEC) No 4002/88 of 21 December 1988 amending Regulation (EEC) No 53/88 laying down certain detailed rules for the application of the supplementary trade mechanism to wine sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 83 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the application of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas an estimate is drawn up at the beginning of each wine year on the basis of forecast production and consumption of the products in question in Spain and in the Community as constituted at 31 December 1985 ; Whereas indicative ceilings should be fixed for the 1988/89 wine year taking account of some progression in traditional patterns of trade ; Whereas Commission Regulation (EEC) No 53/88 (3) lays down certain detailed rules for the application of the supplementary trade mechanism to wine sector products ; Whereas the application of the abovementioned rules and detailed rules, and in particular of the forward estimate, results in the indicative ceilings in this Regulation being fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (a) and (b) of Regulation (EEC) No 53/88 are replaced respectively by the following tables : - '(a) Indicative import ceilings for the Community as constituted at 31 December 1985. (hectolitres) CN code Description Indicative ceiling (1988/89) 2209 60 2204 30 Grape juice (including grape must) Other grape rriust 240 600 ex 2204 Wine of fresh grapes, including fortified wines, with the exception of :  Products of subheading 2204 30 .  Wines, (including quality sparkling wines and quality liqueur wines produced in specified regions) classified as quality wines psr 600 000 (b) Indicative import ceilings for the Spanish market : (hectolitres) CN code Description Indicative ceiling (1988/89) 1 4502209 60 2204 30 Grape juice (including grape must) Other grape must ex 2204 Wine of fresh grapes, including fortified wines, with the exception of :  Products of subheading 2204 30  Wines, (including quality sparkling wines and quality liqueur wines produced in specified regions) classified as quality wines psr 32 400' (') OJ No L 55, 1 . 3 . 1986, p. 106. 2 OJ No L 293, 27. 10 . 1988 , p. 7 . (') OJ No L 6, 9 . 1 . 1988, p. 13 . 22. 12. 88 Official Journal of the European Communities No L 354/37 Article 2 This Regulation shall enter into force on the day of its publication of the Official Journal of the European Communities. It shall apply from 1 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1988 . For the Commission Frans ANDRIESSEN Vice-President